FILED
                             NOT FOR PUBLICATION                            AUG 31 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PATTY LOVAAS and ELKHORN HOT                     No. 08-36068
SPRINGS, INC.,
                                                 D.C. No. 2:07-cv-00027-SEH
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

BUREAU OF LAND MANAGEMENT; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                         Argued and Submitted July 29, 2010
                                 Billings, Montana

Before:        O’CONNOR, Associate Justice,** THOMAS and W. FLETCHER,
               Circuit Judges




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
          The Honorable Sandra Day O’Connor, Associate Justice of the
Supreme Court, sitting by designation.
      Patty Lovaas and Elk Horn Hot Springs, Inc. (collectively, “Lovaas”) appeal

the district court’s grant of summary judgment in favor of the Bureau of Land

Management (“BLM”), the United States Department of the Interior, and various

federal officials in plaintiffs’ action under the Freedom of Information Act

(“FOIA”). We affirm.

      Construing the facts in the light most favorable to Lovaas, we hold that the

BLM’s search was adequate under FOIA. Citizens Comm’n on Human Rights v.

Food & Drug Admin., 45 F.3d 1325, 1328 (9th Cir. 1995). The BLM’s affidavits

were “reasonably detailed, nonconclusory . . . [and] submitted in good faith.”

Zemansky v. E.P.A., 767 F.2d 569, 571 (9th Cir. 1985) (internal citation omitted).

The district court’s decision to conduct in camera review has no bearing on the

adequacy of the search itself. In camera review is conducted to determine the

applicability of exemptions to documents already produced. See Lewis v. I.R.S.,

823 F.2d 375, 378 (9th Cir. 1987). The production of supplemental documents by

the BLM does not indicate that the BLM’s search was inadequate, particularly

since the BLM explained why the documents were not found initially. See Lane v.

Dep’t of Interior, 523 F.3d 1128, 1139 (9th Cir. 2008).




                                          2
      The district court did not abuse its discretion by granting summary judgment

without further discovery. Lane, 523 F.3d at 1134-35; see also Brae Transp., Inc.

v. Coopers & Lybrand, 790 F.2d 1439, 1443 (9th Cir. 1986).

      Lovaas also requests attorney’s fees. However, she failed to file a motion

for attorney’s fees in compliance with Federal Rule of Civil Procedure 54(d)(2).

The request is therefore waived. See In re Veritas Software Corp. Sec. Litig., 496

F.3d 962, 972-73 (9th Cir. 2007); Kona Enters., Inc. v. Estate of Bishop, 229 F.3d

877, 889-90 (9th Cir. 2000).

      AFFIRMED.




                                         3